Order entered February 7, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00629-CV
                                     No. 05-18-01125-CV

                   IN THE INTEREST OF S.C. AND K.C., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-16417

                                           ORDER
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell

       These two appeals follow a final order in suit to modify the parent-child relationship.

Cause number 05-18-00629-CV challenges the modification order as well as several orders,

entered during the pendency of the modification suit, enforcing a fee provision in the parties’

divorce decree. Cause number 05-18-01125-CV challenges a post-modification order enforcing

the same fee provision. The record in both appeals has been filed. Appellant’s brief in cause

number 05-18-00629-CV is due February 16, 2019, and his brief in cause number 05-18-01125-

CV is due February 7, 2019.

       The fee provision at issue in these two appeals is also at issue in appellate cause number

05-18-01158-CV, an original proceeding filed by appellant. Relief has been denied, but a

motion for rehearing en banc is pending.
       In light of the same fee provision being at issue in the appeals and original proceeding,

we SUSPEND, on our own motion, the briefing deadlines in the appeals pending the Court’s

determination of the en banc motion.


                                                   /s/    ROBERT D. BURNS, III
                                                          CHIEF JUSTICE